             Case 3:17-cv-05806-RJB Document 209 Filed 05/22/19 Page 1 of 7



1

2                                                                             The Honorable Robert J. Bryan

3

4

5

6

7                                  IN THE UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF WASHINGTON
8                                              AT TACOMA

9     STATE OF WASHINGTON,                                      Case No. 3:17-cv-05806-RJB

10                    Plaintiff,                                DEFENDANT’S MOTION FOR
                                                                RECONSIDERATION OF DENIAL OF
11            v.                                                RULE 56(D) REQUEST TO POSTPONE
                                                                SUMMARY JUDGMENT
12    THE GEO GROUP, INC.,
                                                                NOTE ON MOTION CALENDAR:
13                   Defendant.                                 MAY 22, 2019

14                             INTRODUCTION AND RELIEF REQUESTED
15          The GEO Group, Inc. (“GEO”) respectfully asks this Court to reconsider its decision to grant
16   summary judgment to the State of Washington (“State”) on each of GEO’s affirmative defenses.
17   (See Order, Dkt. # 202.) Specifically, GEO moves for reconsideration of the Court’s conclusion that
18   the State’s motion was not premature—even though discovery remains open—and that GEO failed
19   to demonstrate that it needs additional time to present facts essential to justify its opposition to the
20   State’s motion under Fed. R. Civ. P. 56(d). GEO asks this Court to reconsider the denial of GEO’s
21   Rule 56(d) request because, as set forth in its opposition briefing, GEO has not had the opportunity
22   to obtain complete discovery from the Department of Labor & Industries, Department of
23   Corrections, Department of Social and Health Services, and the Governor’s Office (collectively,
24   “State Agencies”) relevant to its affirmative defenses, and expects to obtain evidence from those
25   State Agencies to defeat summary judgment.
26   ///
      DEFENDANT’S MOTION FOR RECONSIDERATION                                   HOLLAND & KNIGHT LLP
                                                                                  2300 US Bancorp Tower
      OF DENIAL OF RULE 56(D) REQUEST TO                                            111 SW Fifth Avenue
      POSTPONE SUMMARY JUDGMENT (3:17-CV-                                            Portland, OR 97204
                                                                                  Telephone: 503.243.2300
      05806-RJB)- PAGE 1
             Case 3:17-cv-05806-RJB Document 209 Filed 05/22/19 Page 2 of 7



1                                                 STANDARDS

2           Motions for reconsideration are governed by Local Rule 7(h), which provides:

3                   Motions for reconsideration are disfavored. The court will ordinarily
4                   deny such motions in the absence of a showing of manifest error in
                    the prior ruling or a showing of new facts or legal authority which
5                   could not have been brought to its attention earlier with reasonable
                    diligence.
6

7    LCR 7(h)(1); see also Sch. Dist. No. 1J v. AC&S, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993)

8    (“Reconsideration is appropriate if the district court (1) is presented with newly discovered evidence,

9    (2) committed clear error or the initial decision was manifestly unjust, or (3) if there is an

10   intervening change in controlling law”).

11                                                ARGUMENT

12          GEO respectfully asserts that the Court erred in denying GEO the opportunity to obtain

13   essential discovery on its affirmative defenses before considering the State’s motion for summary

14   judgment, and that decision is manifestly unjust. Discovery remains open, and the State has resisted

15   providing the facts that GEO needs to oppose summary judgment for nearly a year. Indeed, the State

16   admits it continued to produce documents from the State Agencies until April 18, 2019—after it

17   filed its motion for summary judgment. (See Pl.’s Reply, Dkt. # 193, at p. 3.) GEO submitted a

18   declaration explaining that it intended to depose the State Agencies on issues relevant to its

19   affirmative defenses after the State’s production was complete. Since the Court’s ruling, GEO has

20   served 30(b)(6) deposition notices for those State Agencies. (Armstrong Decl. ¶ 2, Ex. 2.) Thus,

21   GEO asks the Court to reconsider its order granting summary judgment, and give GEO the

22   opportunity to complete its intended discovery so it can properly oppose summary judgment.

23          Rule 56(d) allows litigants to avoid summary judgment “when they have not had sufficient

24   time to develop affirmative evidence.” Stevens v. Corelogic, Inc., 899 F.3d 666, 678 (9th Cir. 2018).

25   As this Court observed, the party requesting additional discovery must present a declaration

26   identifying the specific facts it hopes to elicit from further discovery, that the facts sought exist, and

      DEFENDANT’S MOTION FOR RECONSIDERATION                                   HOLLAND & KNIGHT LLP
                                                                                   2300 US Bancorp Tower
      OF DENIAL OF RULE 56(D) REQUEST TO                                             111 SW Fifth Avenue
      POSTPONE SUMMARY JUDGMENT (3:17-CV-                                             Portland, OR 97204
                                                                                   Telephone: 503.243.2300
      05806-RJB)- PAGE 2
            Case 3:17-cv-05806-RJB Document 209 Filed 05/22/19 Page 3 of 7



1    that the sought-after facts are essential to oppose summary judgment. Id. The requesting party,

2    however, need not predict precisely what further discovery will reveal because “the whole point of

3    discovery is to learn what a party does not know or, without further information, cannot prove.” Id.

4    Thus, when a party identifies the specific facts it hopes to elicit in discovery and explains how those

5    facts are relevant to the motion for summary judgment, it is an abuse of discretion to deny a Rule

6    56(d) request, especially when discovery remains open. See, e.g., TMJ Hawaii Inc., v. Nippon Tr.

7    Bank, 16 F. App’x 795, 796 (9th Cir. 2001) (holding district court abused its discretion by refusing

8    to allow additional time to obtain a deposition when several months remained before the cutoff of

9    discovery); VISA Int’l Serv. Ass'n v. Bankcard Holders of Am., 784 F.2d 1472, 1475 (9th Cir. 1986)

10   (noting denial of Rule 56(d) request is “generally disfavored where the party opposing summary

11   judgment makes (a) a timely application which (b) specifically identifies (c) relevant information,

12   (d) where there is some basis for believing that the information sought actually exists”); Madison

13   Dev. Grp. LLC v. Singelyn, No. C17-1585-JCC, 2018 WL 1994141, at *2 (W.D. Wash. Apr. 27,

14   2018) (denying motion as premature when plaintiff’s counsel submitted a declaration providing that

15   discovery is still open and that plaintiff intends to depose the defendant and obtain documents on

16   deals the defendant negotiated); Quinstreet, Inc. v. Ferguson, No. C08-5525RJB, 2009 WL 973185,

17   at *3 (W.D. Wash. Apr. 10, 2009) (denying motion as premature where the plaintiff did not have an

18   opportunity to depose the defendant, and the defendant’s knowledge was key to each of the claims).

19   In addition, denial of a request for discovery prior to summary judgment “is especially inappropriate

20   where the material sought is also the subject of outstanding discovery requests.” VISA Int’l Serv.,

21   784 F.2d at 1475.

22          Here, GEO complied with its obligations under Rule 56(d), so summary judgment should not

23   have been entered. Specifically, GEO’s counsel submitted a declaration providing that GEO notified

24   the State of the intended 30(b)(6) depositions of the State Agencies, and explained that GEO had not

25   yet completed those depositions because the State had not finished producing documents from those

26   agencies. (Armstrong Decl., Dkt. # 189, ¶ 2.) As described in GEO’s counsel’s declaration, through

      DEFENDANT’S MOTION FOR RECONSIDERATION                                 HOLLAND & KNIGHT LLP
                                                                                2300 US Bancorp Tower
      OF DENIAL OF RULE 56(D) REQUEST TO                                          111 SW Fifth Avenue
      POSTPONE SUMMARY JUDGMENT (3:17-CV-                                          Portland, OR 97204
                                                                                Telephone: 503.243.2300
      05806-RJB)- PAGE 3
             Case 3:17-cv-05806-RJB Document 209 Filed 05/22/19 Page 4 of 7



1    those depositions, GEO expects to learn when the State (or the State Agencies) first learned about

2    the Voluntary Work Program (“VWP”), the extent of that knowledge, the reasonableness of the

3    State’s delay in bringing the action (which the State admits is at least three and a half years), and the

4    State’s use of work programs that do not pay minimum wage. (Id.) Those facts are essential to key

5    elements of GEO’s affirmative defenses of laches (which depends of when the State knew or should

6    have known of its claims and its unreasonable delay) and unclean hands (which evaluates whether

7    the State’s similar conduct bars its right to relief). (See, e.g., Def.’s Opp’n, Dkt. # 188, at pp. 5, 9-

8    10.) Also, there is no question that such facts exist and they are not speculative because the State

9    admits it does not pay minimum wage for its own work programs and concedes at least one of its

10   agencies learned of the VWP by at least March 2014. (See Pl.’s Reply, Dkt. # 193, at pp. 6, 10.)

11   Thus, the extent of such knowledge lies exclusively with the State and the State Agencies, so GEO

12   should be allowed the opportunity to obtain those facts. See, e.g., Quinstreet, Inc., 2009 WL

13   973185, at *3 (denying motion when the moving party’s knowledge is key and the opposing party

14   has not had an opportunity to take that deposition).

15           Moreover, GEO could not obtain those facts earlier because the State resisted providing

16   discovery from the State Agencies for nearly a year. (See Def.’s Opp’n, Dkt. # 188, at pp. 2-3.)

17   Even though GEO served discovery requests on the State as early as January 2018, the State refused

18   to produce any documents or information from any agencies other than the Washington State

19   Attorney General’s Office (“AGO”), so GEO moved to compel that information. (Def.’s Mot. to

20   Compel, Dkt. # 113, at pp. 2-3.) This Court issued its order compelling the State to produce

21   documents and information from the State Agencies in October 2018. (Order, Dkt. # 133.) But even

22   by April 2019, when the State filed its motion, the State had still not completed its production from

23   the State Agencies. (Dkt. # 189, ¶¶ 2-3.)

24           Indeed, the State’s document production (including its production from the State Agencies)

25   remains deficient today. For example, the State’s production omits key information relevant to

26   GEO’s affirmative defenses, including the State’s use of contractors to operate work programs at

      DEFENDANT’S MOTION FOR RECONSIDERATION                                    HOLLAND & KNIGHT LLP
                                                                                   2300 US Bancorp Tower
      OF DENIAL OF RULE 56(D) REQUEST TO                                             111 SW Fifth Avenue
      POSTPONE SUMMARY JUDGMENT (3:17-CV-                                             Portland, OR 97204
                                                                                   Telephone: 503.243.2300
      05806-RJB)- PAGE 4
             Case 3:17-cv-05806-RJB Document 209 Filed 05/22/19 Page 5 of 7



1    State facilities, and the hours worked, duties, and pay rates for persons participating in those work

2    programs. (See Armstrong Decl., Ex. 1 at pp. 4–6.) GEO also cannot verify whether the State

3    produced all responsive documents from the State Agencies because its production is still missing

4    metadata that this Court ordered the State to provide. (See id. at pp. 3–6.) In addition, GEO served

5    Rule 30(b)(6) deposition notices to obtain this key information the State has failed to provide as well

6    as other information about GEO’s affirmative defenses that is exclusively within the State’s

7    knowledge. (See, id., Ex. 2.) Thus, GEO has diligently sought the State’s knowledge and should not

8    be penalized because the State refused to provide that information—if at all—only weeks before the

9    close of discovery.

10          Finally, the facts that GEO seeks, such as the State’s knowledge of the VWP, its delay in

11   bringing the lawsuit, and its decision to not pay minimum wage in its own work programs, are

12   essential to defeating summary judgment. For example, in analyzing GEO’s laches defense, the

13   Court found that “GEO has failed to show that there are issues of fact as to when the State first

14   became aware of GEO’s $1-a-day for detainee workers’ policy.” (Order, Dkt. # 202, at p. 8.) But

15   that is precisely the information that GEO intends to obtain in discovery and that it identified in its

16   declaration opposing summary judgment. (See Armstrong Decl., Dkt. # 189, ¶ 2.) Similarly, this

17   Court observed that GEO had no evidence of “lost evidence or degradation of witnesses’ memories”

18   to show prejudice on its laches defense (Dkt. # 202 at p. 8), but that is because GEO has not had the

19   opportunity to depose the relevant witnesses about those issues. If the depositions reveal that the

20   State Agencies knew about the VWP earlier than the State claims—which GEO believes to be true

21   because GEO has operated in Washington since 2005 and provided information about its operations

22   to agents of the State—that evidence could defeat summary judgment. If the State Agencies cannot

23   remember or otherwise refuse to provide that information, that evidence could show that the State’s

24   delay has caused evidentiary prejudice to GEO and also defeat summary judgment. Either way,

25   GEO should be allowed to complete its discovery before summary judgment is entered on its

26   affirmative defenses.

      DEFENDANT’S MOTION FOR RECONSIDERATION                                  HOLLAND & KNIGHT LLP
                                                                                 2300 US Bancorp Tower
      OF DENIAL OF RULE 56(D) REQUEST TO                                           111 SW Fifth Avenue
      POSTPONE SUMMARY JUDGMENT (3:17-CV-                                           Portland, OR 97204
                                                                                 Telephone: 503.243.2300
      05806-RJB)- PAGE 5
            Case 3:17-cv-05806-RJB Document 209 Filed 05/22/19 Page 6 of 7



1                                             CONCLUSION

2           For the reasons provided, GEO respectfully asks this Court to reconsider its order granting

3    summary judgment to the State and either deny the motion as premature, or postpone ruling on the

4    motion until GEO has obtained the discovery necessary to oppose summary judgment.

5           Dated: May 22, 2019
                                                 HOLLAND & KNIGHT LLP
6

7
                                                 By: s/Kristin Asai
8                                                    J. Matthew Donohue, WSBA # 52455
                                                     matt.donohue@hklaw.com
9                                                    Shannon Armstrong, WSBA # 45947
                                                     shannon.armstrong@hklaw.com
10                                                   Kristin M. Asai, WSBA #49511
                                                     kristin.asai@hklaw.com
11                                                   2300 US Bancorp Tower
                                                     111 SW Fifth Avenue
12                                                   Portland, OR 97204
                                                     Telephone: 503.243.2300
13                                                   Fax: 503.241.8014
14                                                     Carolyn Short (admitted pro hac vice)
                                                       carolyn.short@hklaw.com
15                                                     Holland & Knight LLP
                                                       Cira Center, 2929 Arch Street, Suite 800
16                                                     Philadelphia, PA 19104
                                                       Telephone: 215.252.9535
17                                                     Fax: 215.867.6070

18                                                     Attorneys for Defendant

19

20

21

22

23

24

25

26

      DEFENDANT’S MOTION FOR RECONSIDERATION                               HOLLAND & KNIGHT LLP
                                                                              2300 US Bancorp Tower
      OF DENIAL OF RULE 56(D) REQUEST TO                                        111 SW Fifth Avenue
      POSTPONE SUMMARY JUDGMENT (3:17-CV-                                        Portland, OR 97204
                                                                              Telephone: 503.243.2300
      05806-RJB)- PAGE 6
            Case 3:17-cv-05806-RJB Document 209 Filed 05/22/19 Page 7 of 7



1                                         CERTIFICATE OF SERVICE

2         I hereby certify that I caused the foregoing DEFENDANT’S MOTION FOR
     RECONSIDERATION OF DENIAL OF RULE 56(D) REQUEST TO POSTPONE SUMMARY
3    JUDGMENT to be served on the following person[s]:

4     La Rond Baker
      Marsha Chien
5     Andrea Brenneke
      Lane Polozola
6     Office of the Attorney General
      800 Fifth Avenue, Suite 2000
7     Seattle, WA 98104
      larondb@atg.wa.gov
8     marshac@atg.wa.gov
      andreab3@atg.wa.gov
9     lane.polozola@atg.wa.gov

10    Attorneys for Plaintiff

11   by causing the document to be delivered by the following indicated method or methods:

12         by CM/ECF electronically mailed notice from the Court on the date set forth below.

13          by mailing full, true and correct copies thereof in sealed, first class postage prepaid envelopes,
     addressed to the parties and/or their attorneys as shown above, to the last-known office addresses of
14   the parties and/or attorneys, and deposited with the United States Postal Service at Portland, Oregon,
     on the date set forth below.
15
           by causing full, true, and correct copies thereof to be hand-delivered to the parties and/or their
16   attorneys at their last-known office addresses listed above on the date set forth below.

17         by sending full, true, and correct copies thereof, via overnight courier in sealed, prepaid
     envelopes, addressed to the parties and/or their attorneys as shown above, to the last-known office
18   addresses of the parties and/or their attorneys, on the date set forth below.

19         by faxing full, true, and correct copies thereof to the fax machines which are the last-known
     fax numbers for the parties’ and/or attorneys’ offices, on the date set forth below.
20
      DATED: May 22, 2019.
21
                                                          s/ Kristin M. Asai
22                                                        Kristin M. Asai

23

24

25

26

      CERTIFICATE OF SERVICE - PAGE 1                                          HOLLAND & KNIGHT LLP
                                                                                 2300 US Bancorp Tower
                                                                                   111 SW Fifth Avenue
                                                                                    Portland, OR 97204
                                                                                 Telephone: 503.243.2300
